UNITED STATES OF AMERICA
                        MERIT SYSTEMS PROTECTION BOARD


     CHALISE J. ROBINSON,                            DOCKET NUMBER
                    Appellant,                       CH-315H-15-0455-I-1

                  v.

     DEPARTMENT OF VETERANS                          DATE: November 12, 2015
       AFFAIRS,
                 Agency.



             THIS FINAL ORDER IS NONPRECEDENTIAL 1

           Jill Bec, Kansas City, Missouri, for the appellant.

           Michael E. Anfang, Esquire, Kansas City, Missouri, for the agency.


                                           BEFORE

                              Susan Tsui Grundmann, Chairman
                                 Mark A. Robbins, Member


                                       FINAL ORDER

¶1         The appellant has filed a petition for review of the initial decision, which
     dismissed her termination appeal for lack of jurisdiction. Generally, we grant
     petitions such as this one only when:       the initial decision contains erroneous
     findings of material fact; the initial decision is based on an erroneous


     1
        A nonprecedential order is one that the Board has determined does not add
     significantly to the body of MSPB case law. Parties may cite nonprecedential orders,
     but such orders have no precedential value; the Board and administrative judges are not
     required to follow or distinguish them in any future decisions. In contrast, a
     precedential decision issued as an Opinion and Order has been identified by the Board
     as significantly contributing to the Board’s case law. See 5 C.F.R. § 1201.117(c).
                                                                                        2

     interpretation of statute or regulation or the erroneous application of the law to
     the facts of the case; the administrative judge’s rulings during either the course of
     the appeal or the initial decision were not consistent with required procedures or
     involved an abuse of discretion, and the resulting error affected the outcome of
     the case; or new and material evidence or legal argument is available that, despite
     the petitioner’s due diligence, was not available when the record closed.        See
     Title 5 of the Code of Federal Regulations, section 1201.115 (5 C.F.R.
     § 1201.115). After fully considering the filings in this appeal, we conclude that
     the petitioner has not established any basis under section 1201.115 for granting
     the petition for review.     Therefore, we DENY the petition for review and
     AFFIRM the initial decision, which is now the Board’s final decision. 5 C.F.R.
     § 1201.113(b).
¶2         Effective November 2, 2014, the agency appointed the appellant, a
     nonpreference eligible, to the position of Licensed Practical Nurse in the excepted
     service. Initial Appeal File (IAF), Tab 4 at 9. The appointment was subject to a
     1-year trial period beginning on November 2, 2014. Id. On May 7, 2015, prior to
     the completion of the 1-year trial period, the agency terminated the appellant for
     alleged unreliable attendance and unprofessional conduct. Id. at 17-19.
¶3         The appellant timely filed a Board appeal challenging her termination and
     requested a hearing. IAF, Tab 1. In an acknowledgment order, the administrative
     judge informed the appellant that the Board may not have jurisdiction over her
     appeal and ordered her to provide a nonfrivolous allegation that she is an
     employee with chapter 75 appeal rights. IAF, Tab 2. The appellant responded by
     alleging that she is not a probationary employee because of her prior service at
     the Internal Revenue Service (IRS). IAF, Tab 6 at 4. The administrative judge
     then issued a show cause order informing the appellant that her allegation of
     jurisdiction was not specific enough and apprising her of the definition of
     “employee” for a nonpreference eligible in the excepted service under 5 U.S.C.
                                                                                       3

     § 7511(a)(1)(C). IAF, Tab 7. In response, the appellant submitted evidence of
     her prior service at the IRS. IAF, Tab 8.
¶4        Without holding the requested hearing, the administrative judge dismissed
     the appeal for lack of jurisdiction. IAF, Tab 12, Initial Decision (ID) at 2, 4. She
     found that the appellant, as a nonpreference eligible in the excepted service, could
     show jurisdiction under either 5 U.S.C. § 7511(a)(1)(C)(i) or (ii). ID at 2. The
     administrative judge concluded that the Board lacks jurisdiction over the appeal
     because the appellant failed to make a nonfrivolous allegation that, at the time of
     her termination, she was not serving a trial period or she had completed 2 years of
     current continuous service in the same or similar positions. ID at 3-4.
¶5        The appellant has filed a petition for review. Petition for Review (PFR)
     File, Tab 1. The agency has filed a response in opposition. PFR File, Tab 3.
¶6        The Board’s jurisdiction is limited to those matters over which it has been
     given jurisdiction by law, rule, or regulation.        Maddox v. Merit Systems
     Protection Board, 759 F.2d 9, 10 (Fed. Cir. 1985). An appellant who makes a
     nonfrivolous allegation of jurisdiction is entitled to a hearing at which she must
     then prove jurisdiction by a preponderance of the evidence.               Garcia v.
     Department of Homeland Security, 437 F.3d 1322, 1344 (Fed. Cir. 2006) (en
     banc); see 5 C.F.R. § 1201.56(b)(2)(i)(A).
¶7        Because the appellant is a nonpreference eligible who was terminated from
     a position in the excepted service, she may appeal her termination to the Board if
     and only if she qualifies as an “employee” under 5 U.S.C. § 7511(a)(1)(C).
     Martinez v. Department of Homeland Security, 118 M.S.P.R. 154, ¶ 5 (2012); see
     5 U.S.C. § 7513(d). An “employee” under 5 U.S.C. § 7511(a)(1)(C) is defined as:
           [A]n individual in the excepted service (other than a preference
           eligible)—(i) who is not serving a probationary or trial period under
           an initial appointment pending conversion to the competitive service;
           or (ii) who has completed 2 years of current continuous service in the
           same or similar positions in an Executive agency under other than a
           temporary appointment limited to 2 years or less.
                                                                                             4

¶8         We agree with the administrative judge’s finding that the appellant failed to
     nonfrivolously allege that she qualifies as an “employee” under section
     7511 (a)(1)(C)(i) because she was not serving a trial period at the time of her
     termination. 2 ID at 3. The appellant was terminated about 6 months after her
     initial appointment that was subject to the completion of a 1-year trial period.
     IAF, Tab 4 at 9, 19.     An individual’s prior service may be tacked toward the
     completion of a trial period in the excepted service where the prior service was:
     (1) performed in the same agency; (2) performed in the same line of work; and
     (3) completed with no more than 1 break in service of less than 30 days.
     Martinez, 118 M.S.P.R. 154, ¶ 6. We find that the appellant’s prior service as a
     Tax Examining Clerk at the IRS was not performed in the same agency or in the
     same line of work, and was completed with a break in service greater than
     30 days. IAF, Tab 8 at 8-9. Therefore, we find that the appellant’s prior service
     at the IRS may not be tacked toward the completion of her trial period here.
¶9         We also agree with the administrative judge’s finding that the appellant
     failed to nonfrivolously allege that she is an “employee” under section
     7511(a)(1)(C)(ii) because she did not complete 2 years of current continuous
     service in the same or similar positions at the time of her termination. ID at 3-4.
     We find that her prior service at the IRS did not immediately precede her
     appointment at the agency and was not in the same or similar positions. IAF,
     Tab 8 at 8-9; see Beets v. Department of Homeland Security, 98 M.S.P.R. 451,
     ¶¶ 7, 10-11 (2005) (explaining that “current continuous service” under section


     2
        Although the administrative judge did not determine whether the appellant was
     serving under an initial appointment pending conversion to the competitive service, we
     find that she has failed to nonfrivolously allege so. ID at 3 n.1; see Forest v. Merit
     Systems Protection Board, 47 F.3d 409, 412 (Fed. Cir. 1995) (finding that section
     7511(a)(1)(C)(i) covers only excepted-service employees serving “under an initial
     appointment pending conversion to the competitive service”). The appellant was
     appointed under 38 U.S.C. § 7401(3), which does not provide for an appointee’s
     conversion to the competitive service after the successful completion of the trial period.
     IAF, Tab 4 at 9.
                                                                                         5

      7511(a)(1)(C)(ii) means service immediately prior to the action at issue with no
      break in service); 5 C.F.R. § 752.402.
¶10         The appellant argues that the Board should grant her petition for review
      because the union president did not adequately represent her and she is now
      represented by the new union president. PFR File, Tab 1 at 3. However, we find
      that her argument of inadequate representation does not establish a reason to
      grant her petition for review. See Sofio v. Internal Revenue Service, 7 M.S.P.R.
      667, 670 (1981) (finding that the appellant is responsible for the errors of her
      chosen representative).      She also requests that the Board consider the
      circumstances surrounding her termination and not the amount of time she
      worked at the agency. PFR File, Tab 1 at 3, Tab 4 at 4. We decline to address
      the merits of her termination because they are irrelevant to the jurisdictional issue
      before the Board. See, e.g., Sapla v. Department of the Navy, 118 M.S.P.R. 551,
      ¶ 7 (2012).
¶11         After considering the appellant’s arguments on review, we find that the
      administrative judge properly dismissed the appeal for lack of jurisdiction.

                      NOTICE TO THE APPELLANT REGARDING
                         YOUR FURTHER REVIEW RIGHTS
            You have the right to request review of this final decision by the United
      States Court of Appeals for the Federal Circuit. You must submit your request to
      the court at the following address:
                                United States Court of Appeals
                                    for the Federal Circuit
                                  717 Madison Place, N.W.
                                   Washington, DC 20439

      The court must receive your request for review no later than 60 calendar days
      after the date of this order. See 5 U.S.C. § 7703(b)(1)(A) (as rev. eff. Dec. 27,
      2012). If you choose to file, be very careful to file on time. The court has held
      that normally it does not have the authority to waive this statutory deadline and
                                                                                    6

that filings that do not comply with the deadline must be dismissed. See Pinat v.
Office of Personnel Management, 931 F.2d 1544 (Fed. Cir. 1991).
      If you need further information about your right to appeal this decision to
court, you should refer to the Federal law that gives you this right. It is found in
title 5 of the United States Code, section 7703 (5 U.S.C. § 7703) (as rev. eff. Dec.
27, 2012). You may read this law as well as other sections of the United States
Code, at our website, http://www.mspb.gov/appeals/uscode.htm.            Additional
information is available at the court’s website, www.cafc.uscourts.gov.            Of
particular relevance is the court’s “Guide for Pro Se Petitioners and Appellants,”
which is contained within the court’s Rules of Practice, and Forms 5, 6, and 11.
      If you are interested in securing pro bono representation for an appeal to the
United States Court of Appeals for the Federal Circuit, you may visit our website
at   http://www.mspb.gov/probono       for     information   regarding   pro   bono
representation for Merit Systems Protection Board appellants before the Federal
Circuit.   The Merit Systems Protection Board neither endorses the services
provided by any attorney nor warrants that any attorney will accept representation
in a given case.




FOR THE BOARD:                               ______________________________
                                             William D. Spencer
                                             Clerk of the Board
Washington, D.C.